Status of Claims
This Office Action is in response to the RCE filed July 23, 2021.
Claims 1, 4-8, 11-15 and 19-20 have been amended and are hereby entered.
Claims 3, 10, 17, and 20 have been previously canceled or withdrawn.
No claims have been added.
Claims 1-2, 4-9, 11-16, and 18-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 

Re: Claim Rejections - 35 USC § 101
The 35 U.S.C. §101 rejection has been withdrawn in view of Applicant’s amendments, as the claims, particularly the following (as an ordered combination):

A method, comprising: 

receiving, via a blockchain server, a submission of a first [and second] set of data analytics from a node of a first data source which is directed to a metric; 

distributing a  [first/second] voting token for the metric to a digital wallet of the node of the first [and second] data source; 

determining to derive the metric based on the distributed first and second voting tokens; 

combining the first set of data analytics and the second set of data analytics to generate the derived metric and storing the derived metric in a chain of blocks on a shared blockchain ledger; 

executing, via the blockchain server, a collaborative application which detects a collaborative pattern of fraudulent activity across the combination of the first and second sets of data analytics from the first and second data;

indicate applying or using the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment (See MPEP 2106.05(e) and Vanda Memo), and are indicative of an inventive concept. I.e., the claims amount to “significantly more” in view of the above limitations, as they are limitations that are not what is well-understood, routine, and conventional activity in the field of mitigating risk in the field of banking. In other words, the claims are adding a specific limitation to the abstract idea of fundamental economic principles of mitigating risk in a banking setting beyond what is well-understood, routine, and conventional activity in the field (See MPEP §2106.05(d)). Examiner maintains that the claim limitations as an ordered combination cannot be construed as a merely applied or a mere general link to the abstract idea (MPEP §2106.05(f) and 2106.05(h), respectively).

Re: Claim Rejections - 35 USC § 103

Claims 1-2, 4-9, 11-16, and 18-19 are allowed.  The following is an Examiner’s statement of reasons for allowance of the independent claims (Claims 1, 8, and 15).

The closest prior art of record include: 
Non-Patent Literature, “Comparative Study on Identity Management Methods Using Blockchain” to Nabi (Nabi).

Non-Patent Literature, “The Technical Foundations of Sovrin” to Reed (Reed)

United States Patent Publication No.  US-10762506-B1 to Cash (“Cash”)

United States Application Publication No.  US-20160050192-A1 to Banerjee (Banerjee)

United States Application Publication No.  US-20050091524-A1 to Abe (Abe),

No known reference, alone or in combination, would render obvious the invention of claims 1, 8, and 15.  Specifically, there no evidence in the prior art that one of ordinary skill in the art would be motivated, either alone or in combination, to arrive at the claimed method with the following combination of limitations:

A method, comprising: 

receiving, via a blockchain server, a submission of a first [and second] set of data analytics from a node of a first data source which is directed to a metric; 

distributing a  [first/second] voting token for the metric to a digital wallet of the node of the first [and second] data source; 

determining to derive the metric based on the distributed first and second voting tokens; 

combining the first set of data analytics and the second set of data analytics to generate the derived metric and storing the derived metric in a chain of blocks on a shared blockchain ledger; 

executing, via the blockchain server, a collaborative application which detects a collaborative pattern of fraudulent activity across the combination of the first and second sets of data analytics from the first and second data;

Examiner notes Nabi disclosing a CU (understood to stand for “credit union”) ledger implemented by Evernym (a company) for reducing fraud, increasing security, and simplifying compliance among credit unions (i.e., is a consortium arrangement for credit unions – see Page 46, number 2, under use cases of Nabi). Page 2 of Nabi generally discloses that blockchain is helpful to overcome money laundering tactics and fraud use cases because it is a more transparent solution, and can monitor the recorded information on the blockchain network. See also page 35 of §2.1.8 Credits – Credits Core Consensus, disclosing a blockchain solution which votes for transaction blocks that make the most sense according to current block distributing a  [first/second] voting token for the metric to a digital wallet of the node of the first [and second] data source;

Reed, of which discloses details about Sovrin (i.e., what CU ledger is built upon, as disclosed by Nabi (See Nabi citations above)), discloses Sovrin as a blockchain platform which comprises multiple blockchain ledgers, including a voting ledger that allows for proposing, revoking, or confirming permissions (Page 8, “Multiple Specialized Ledgers”, number 3);(See also page 4 of Reed disclosing brief mention of CU ledger as well). Reed still fails to disclose any particular implementation of the voting ledger including voting tokens in a wallet, or anything about fraud, generally. In view of the two aforementioned references (Nabi and Reed), Examiner strongly believes the claimed invention is likely a new functionality of CU ledger ran with Hyper ledger Indy, where the CU ledger nodes (i.e., the credit unions) vote on what fraud metrics to use (leveraging the voting ledger of Sovrin which implements CU ledger) on blockchain transactions of the credit unions in consortium arrangement, but cannot find any prior art preceding Applicant’s effective filing date that discloses or otherwise renders this obvious.  

Cash discloses a consortium arrangement for financial institutions / banks (Col 5, lines 43 - 62), where voting of the peers (i.e., financial institutions / banks/credit unions) occurs (See at least Fig. 5A) to approve or disapprove a transaction. Col 21, lines 10 – 26 of Cash also discloses restrictions being altered if rule change transactions occur, and can resultantly change protocols, where Col 22, lines 49 – 60 of Cash further discloses that smart contracts generally distributing a  [first/second] voting token for the metric to a digital wallet of the node of the first [and second] data source as a means for realizing the aforementioned rule change transactions.

Banerjee discloses financial institutions (¶2) using claimed system for determining when to revoke access based on combinations of rules (e.g., ¶35) which may be determined by the system on the basis of parties interested in that particular type of rule (e.g., ¶38 and ¶79 of Banerjee). Banerjee fails to particularly disclose any blockchain arrangement or voting tokens of a digital wallet. Also, despite seeming to implicitly disclose some form of interest in metrics being used as basis for prioritization of new metrics, Banerjee fails to disclose any vote taken on the metrics, or a form of ballot (e.g., voting token of a digital wallet).

Abe discloses a consortium arrangement (e.g., ¶61 in view of Figs. 2-3) system for detecting fraud (e.g., ¶63), which may be used by financial institutions (¶5) for fraud detection (abstract, ¶¶10, 63-69). ¶83 of Abe also discloses transmitting an alert in response to the fraud being detected. However, Abe fails to disclose or otherwise render obvious with the other references: distributing a  [first/second] voting token for the metric to a digital wallet of the node of the first [and second] data source; 

In summary, there was no evidence found in the prior art of record that would lead one of ordinary skill in the art to arrive at the claimed invention, as provided in most recent amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday, 9:30AM-6:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/M.A.M./Examiner, Art Unit 3695   

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        October 25, 2021